Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3. Claims 1, 6, 8, 15, 17, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Byun (US20130293028A1) in view of Hyvonen (US20060133633A1) and Beevor (US20040080315).
 	With regard to claim 1, Byun teaches  a method for operating a wireless power transfer component ( primary coil in Fig. 14)  as a metal detector ([0040]metal detector) comprising:
driving a transmitter coil ( primary coil  in 14, Fig. 4 and [0005] primary coil in the power transmitter) within the wireless power transfer component ( power transmitter), with an input voltage from a power supply ( e.g., 10, Fig. 4); monitoring a current ( e.g., 16, Fig. 4) that passes through or a voltage across the transmitter coil( see [0038] the value of a voltage or current measured at the primary coil of the power transmitter); detecting a change in the current or the voltage([0040] When an invalid electronic device or invalid metallic materials are disposed within the effective range, a load change having a value greater than or equal to a predetermined threshold may occur );
determining whether the change in the current or the voltage satisfies a threshold condition ([0040]When an invalid electronic device or invalid metallic materials are disposed within the effective range, a load change having a value greater than or equal to a predetermined threshold may occur]; and generating, an indication of a presence of a metal object ( determine non-object of power reception (215, Fig. 5))in vicinity of the wireless power transfer device ( see [0013] invalid metallic materials are located within a charging area) when the change in the current or the voltage satisfies the threshold condition( see 220, 226, 215, Fig. 5, [0052]) When a result of the determination in step 225 shows that the difference between the load change value and the reference change value is out of the predetermined allowable range,215 shows 
 	Byun does not teach  a personal mobile device having a wireless power transfer component as a metal detector, driving a transmitter coil within the wireless power transfer component of the personal mobile device , generating, via  at a screen of the personal mobile device, an indication of a presence of a metal object, wherein the indication includes a visual element overlaying a camera-captured live image of an environment in which the personal mobile is disposed, and the visual element indicates a location of the metal object in the environment.
	 Hyvonen teaches a personal mobile device having a wireless power transfer component as a metal detector ( see title, mobile phone with a metal sensor, and Beevor teaches the metal detector as a part of wireless power transmitter, the combination of Beevor and Hvvonen teaches personal mobile device having a wireless power transfer component as a metal detector), driving a transmitter coil  (e.g., 36, Fig. 4) within the wireless power transfer component of the personal mobile device ( 36 of Fig. 4 is insides the  mobile phone, and the combination of Beevor and Hvvonen teaches personal mobile device having a wireless power transfer component as a metal detector ),    generating, via  at a screen of the personal mobile device ( e.g., 16, Fig. 1) , an indication of a presence of a metal object ([0032] indication bar on the display  when coil 36 is in proximity to metal) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Byun, to configure a personal mobile device having a wireless power transfer component as a metal detector, and to drive a transmitter coil within the wireless power transfer component of the personal mobile device , to generate via  at a screen of the personal mobile device, an indication of a presence of a metal object, as taught by  Hyvonen, in order to integrate the metal detector with the mobile phone and implement a mobile phone with multiple function  and provide unobtrusive hand-held  Kesler (US20150255994) at para [0042] and [1158] 
In addition, Beevor teaches  the indication includes a visual element ( object location information [abstract], Fig. 2, Fig. 3)  overlaying a camera-captured live image of an environment ( real time image of subject, see abstract and claim 1-Claim 3 of Beevor, real-time image captured by video, based on the definition in Merriam-Webster definition, the environment is “the circumstances, objects, or conditions by which one is surrounded”, here as seen in Fig. 2, the metal object weapon is carried by the subject, and the image of subject is surround the metal object weapon, therefore the image of subject can be treated as environment  of the metal object) ( abstract,  Object location information is supplied to a video driver to superimpose the overlay on a real time image of a subject, also see [0025]) in which the personal mobile device is disposed (Hyvonen teaches mobile phone located around the metal object ( see when coil 36 of personal mobile device is in proximity to metal[0032)], and the environment of the metal object is similar/same as the environment of the mobile phone device ), the combination of Hyvonen and Beevor teaches the camera-captured live image of an environment in which the personal mobile device is disposed ), and the visual element indicates a location of the metal object in the environment (object location information [abstract], Fig. 2, Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Byun and Hyvonen, to configure the indication to include a visual element overlaying a camera-captured live image of an environment in which the personal mobile device is disposed, and the visual element 
With regard to claim 6, the combination of Byun, Hyvonen,  and Beevor teaches all the limitations of claim 1, Byun further teaches  measuring a quantity of the change in the current or the voltage; and determining a range of location for the metal object when the change in the current or the voltage satisfies the threshold condition ( see [0042] When the load change has a value greater than or equal to the predetermined threshold, the power transmitter 100 determines that an object that is to receive power is detected within the effective charging area.)
With regard to claim 8, Byun teaches a wireless power transfer component for metal detection, comprising: a transmitter coil( primary coil  in 14, Fig. 4);
a controller ( 18, Fig. 4) configured to: drive the transmitter coil with an input voltage from a power supply ( e.g., 10, Fig. 4) ; monitor a current ( e.g., 16, Fig. 4)  that passes through or a voltage across the transmitter coil; detect a change in the current or the voltage( see [0038] The load change is sensed when, the value of a voltage or current measured at the primary coil of the power transmitter 100 changes); determine whether the change in the current or the voltage satisfies a threshold condition ([0040] When an invalid electronic device or invalid metallic materials are disposed within the effective range, a load change having a value greater than or equal to a predetermined threshold may occur ); and generating an indication of a presence of a metal object ( determine non-object of power reception [215, Fig. 5] in vicinity of the wireless power transfer device([0040]When an invalid electronic device or invalid metallic materials are disposed within the effective range, a load change having a value greater than or equal to a predetermined threshold may occur) when the change in the current or the voltage satisfies the 
Byun does not teach a personal mobile device having a wireless power transfer component,  a screen configured to generate for display an indication of a presence of a metal object in vicinity of the personal mobile device, wherein the indication includes a visual element overlaying a camera-captured live image of an environment in which the personal mobile device is disposed, and the visual element indicates a location of the metal object in the environment.
However, Hvvonen teaches a personal mobile device having a wireless power transfer component as a metal detector ( see title, mobile phone with a metal sensor, and Beevor teaches the metal detector as a part of wireless power transmitter, the combination of Beevor and Hvvonen teaches personal mobile device having a wireless power transfer component as a metal detector), a screen of the personal mobile device ( e.g., 16, Fig. 1) , an indication of a presence of a metal object in vicinity of the personal mobile device ([0032] indication bar on the display  when coil 36 is in proximity to metal  )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Byun, to configure a personal mobile device having a wireless power transfer component as a metal detector, to configure a screen of the personal mobile device to generate for displaying an indication of a presence of a metal object in vicinity of the personal mobile device, as taught by Hvvonen in order to integrate the metal detector with the mobile phone and implement a mobile phone with multiple function  and provide unobtrusive hand-held weapons detector that is readily carried see [0002]0004] of Hyvonen.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Byun and  Hyvonen, to  generate for display  an indication of a presence of the metal object wherein the indication includes a visual element overlaying a camera-captured live image of an environment in which the personal mobile device is disposed, and the visual element indicates a location of the metal object in the environment, as taught by Beevor, in order to provide a system in which further information is provided to a screener to improve the use and effectiveness of screening data indicating object location. It is also desirable to improve security by incorporating a condition-responsive restraint in a screening portal ( see [0007] of Beevor)
With regard to claim 15, the combination of Byun, Hyvonen and Beevor teaches all the limitations of claim 8, Byun further teaches measure a quantity of the change in the current or the voltage; and determine a range of location for the metal object when the change in the current or the voltage satisfies the threshold condition( see [0042] When the load change has a value greater than or equal to the predetermined threshold, the power transmitter 100 determines that an object that is to receive power is detected within the effective charging area).
With regard to claim 17, Byun teaches a system for operating a wireless power transfer device as a metal detector, comprising: means for driving a transmitter coil( primary coil  in 14, Fig. 4,[0005] primary coil in the power transmitter),  with an input voltage from a power supply (This element is interpreted under 35 U.S.C. 112(f) as a controller based on applicant’s specification [0006])( see controller 18, Fig. 4 of Byun) ; means for monitoring a current that passes through or a voltage   across the transmitter coil( primary coil  in 14, Fig. 4) (This element is interpreted under 35 U.S.C. 112(f) as a controller based on applicant’s specification [0006]) ( 18 with 16, Fig. 4)  ( see [0038] the value of a voltage or current measured at the primary coil of the power transmitter);
means for detecting a change in the current or the voltage(This element is interpreted under 35 U.S.C. 112(f) as a controller based on applicant’s specification [0006] )(18, Fig. 4) ([0040]When an invalid electronic device or invalid metallic materials are disposed within the effective range, a load change having a value greater than or equal to a predetermined threshold may occur];
means for determining whether the change in the current or the voltage satisfies a threshold condition(This element is interpreted under 35 U.S.C. 112(f) as a controller based on applicant’s specification [0006]) (18, Fig. 4) ([0040]When an invalid electronic device or invalid metallic materials are disposed within the effective range, a load change having a value greater than or equal to a predetermined threshold may occur]; and an indication of a presence of a metal object in vicinity of the wireless power transfer device (see[0040]When an invalid electronic  ( see 220, 226, 215, Fig. 5, [0052]) When a result of the determination in step 225 shows that the difference between the load change value and the reference change value is out of the predetermined allowable range,215 shows that the object can be a non-object of power reception, which could be a metallic material, [0026] ).
	Byun does not teach a personal mobile device having a wireless power transfer component as a metal detector, transmitter coil within the wireless power transfer component of the personal mobile device,  means for generating, at a screen of the personal mobile device, an indication of a presence of a metal object of the personal mobile device, wherein the indication includes a visual element overlaying a camera-captured live image of an environment in which the personal mobile device is disposed, and the visual element indicates a location of the metal object in the environment.
	However, Hvvonen teaches a personal mobile device having a wireless power transfer component as a metal detector ( see title, mobile phone with a metal sensor, and Beevor teaches the metal detector as a part of wireless power transmitter, the combination of Beevor and Hvvonen teaches personal mobile device having a wireless power transfer component as a metal detector), a transmitter coil  (e.g., 36, Fig. 4) within the wireless power transfer component of the personal mobile device ( 36 of Fig. 4 is insides the  mobile phone)),   means for generating (This element is not interpreted under 35 U.S.C. 112(f)  because the structure to generate an indication is provided in the claim as the screen) ,  at a screen of the personal mobile device ( e.g., 16, Fig. 1) , an indication of a presence of a metal object in vicinity of the personal mobile device ([0032] indication bar on the display  when coil 36 is in proximity to metal) 
unobtrusive hand-held weapons detector that is readily carried see [0002]0004] of Hyvonen.
In addition, Beevor teaches wherein the indication includes a visual element ( object location information [abstract], Fig. 2, Fig. 3)  overlaying a camera-captured live image of an environment ( real time image of subject, see claim 1-Claim 3 of Beevor, real-time image captured by video, based on the definition in Merriam-Webster definition, the environment is “the circumstances, objects, or conditions by which one is surrounded”, here as seen in Fig. 2, the metal object weapon is carried by the subject, and the image of subject is surround the metal object weapon, therefore the image of subject can be treated as environment  of the metal object) ( abstract,  Object location information is supplied to a video driver to superimpose the overlay on a real time image of a subject, also see [0025]) in which the personal mobile device is disposed (([0032] Hyvonen teaches when coil 36 of personal mobile device is in proximity to metal), and therefore the environment of the metal object is similar/same as the environment of the personal mobile device), the combination of Hyvonen and Beevor teaches the camera-captured live image of an environment in which the personal mobile device is disposed ), and the visual element indicates a location of the metal object in the environment (object location information [abstract], Fig. 2, Fig. 3).

With regard to claim 23, the combination of Byun, Hyvonen and Beevor teaches all the limitation of claim 17.
Byun does not teach the screen is a touch screen.
Hyvonen teaches the screen is a touch screen ([0021] touch sensitive screen)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 17, to configure the screen as a touch screen, as taught by Hyvonen, in order to make easy for the user to control the metal detector and improve the user’s experience.

4. Claims  2, 9  are rejected under 35 U.S.C. 103 as being unpatentable over Byun (US20130293028A1), Hyvonen (US20060133633A1)  and Beevor (US20040080315) in further view of  Loubet ( US20150234079A1) 
With regard to claim 2, the combination of Byun Hyvonen and Beevor teaches all the limitations of claim 1. 
Byun does not teach receiving, at the screen of the personal mobile device that is a touch screen, a command to turn on metal detection mode; and in respond to the received command, driving the transmitter coil with the input voltage.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 1, to configure the screen as a touch screen, as taught by Hyvonen, in order to make easy for the user to control the metal detector and improve the user’s experience.
In addition  Loubet teaches receiving, at the screen of the personal mobile device that is a touch screen( {0021} of Hyvonen teaches about the user interface is touch screen in mobile phone) , a command to turn on a metal detection mode ( [0064]-[0065] teaches user interface can access/control function of  the control and monitoring means,[0050] teaches 13 can send excitation signal to a transmit coil); and in response to the received command, driving the transmitter coil with the input voltage ( excitation signal to transmit coil , [0050]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Byun, Hyvonen and Beevor, to receive, at the screen of the personal mobile device that is a touch screen, a command to turn on a metal detection mode; and in response to the received command, driving the transmitter coil with the input voltage, as taught by Loubet, in order to let the user control the operation and improve the user’s experience( see [0024] of Loubet improve operator’s control).
With regard to claim 9, the combination of Byun, Hyvonen and Beevor teaches all the limitations of claim 8.
Byun does not teach screen is a touch screen that is further configured to receive a command to turn on a metal detection mode; and in response to the received command, driving the transmitter coil with the input voltage.
Hyvonen teaches screen is a touch screen that is further configured to receive a command ([0021] touch sensitive screen as an User interface to receive command)

   In addition Loubet teaches receive a command to turn on a metal detection mode ( [0064]-[0065] teaches user interface can access/control function of  the control and monitoring means,[0050] teaches 13 can send excitation signal to a transmit coil and [0021] of Hyvonen teaches touch sensitive screen receive command); and in response to the received command, driving the transmitter coil with the input voltage ( excitation signal to transmit coil , [0050]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Byun, Hyvonen and Beevor, to receive, a command to turn on a metal detection mode; and in response to the received command, driving the transmitter coil with the input voltage, as taught by Loubet, in order to let the user control the operation and improve the user’s experience ( see [0024] of Loubet).
 
5. Claims  3-4, 10, 12, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Byun (US20130293028A1) , Hyvonen (US20060133633A1)  and  Beevor (US20040080315) in further view of Sankar  (US20150372493A1)
With regard to claim 3, the combination of Byun, Hyvonen and Beevor teaches all the limitations of claim 1.
Byun does not teach  the current that passes through the transmitter coil is an alternate current, and the method further comprises: generating, at the transmitter coil, an electromagnetic field in accordance with the alternate current that passes through the transmitter coil.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Claim 1, to generate, at the transmitter coil, an electromagnetic field in accordance with the alternate current that passes through the transmitter coil, as taught by Sankar, in order to use the electromagnetic field to transfer the power to the wireless power receiver, implement a power transfer function and detect the metal at the same time.
With regard to claim 4, the combination of Byun, Hyvonen and Beevor teaches all the limitations of claim 1.
Byun does not teach  determining whether the change in the current indicates an increase; and determining whether an increased amount in the current exceeds a threshold value when the change in the current indicates the increase.
However, Sankar teaches whether the change in the current indicates an increase ( see[0059] transmitter checks internal circuit characteristics such as current  increase); and
determining whether an increased amount in the current exceeds a threshold value when the change in the current indicates the increase ( e.g., 200, Fig. 5 of Byun, and [0038] detect a current change( load change) exceeds a threshold value, and  Sankar teaches about detect the current increase, the combination of Sankar and Byun teaches determining whether an increased amount in the current exceeds a threshold value when the change in the current indicates an increase)

With regard to claim 10, the combination of Byun, Hyvonen and Beevor teaches all the limitations of claim 8.
Byun does not teach  the input voltage is an alternate voltage, and the current that passes through the transmitter coil is an alternate current, and the transmitter coil is configured to: generate a magnetic field in accordance with the alternate current that passes through the transmitter coil.
However, Sankar teaches the input voltage is an alternate voltage ( ( 102 is an AC-AC converter[0037], therefore input power supply is AC power), and the current that passes through the transmitter coil is an alternate current( 102 is an AC-AC converter, and AC current pass through transmit coil 107, [0037]), and the transmitter coil is configured to: generate a magnetic field ([0039] transmit coil generate electromagnetic field )in accordance with the alternate current that passes through the transmitter coil( 102 is an AC-AC converter, and AC current pass through transmit coil 107, [0037])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Claim 8, to configure the input voltage  to be an alternate voltage, and the current that passes through the transmitter coil is an alternate current, and configure the transmitter coil to  generate a magnetic field in accordance with the alternate current that passes through the transmitter coil, as taught by 
With regard to claim 12, the combination of Byun, Hyvonen and Beevor teaches all the limitations of claim 8.
Byun does not teach  determining whether the change in the current indicates an increase; and determining whether an increased amount in the current exceeds a threshold value when the change in the current indicates the increase.
However, Sankar teaches determine whether the change in the current indicates an increase( see[0059] transmitter checks internal circuit characteristics such as current  increase); and determine whether an increased amount in the current exceeds a threshold value when the change in the current indicates the increase( e.g., 200, Fig. 5 of Byun, and [0038] detect a current change( load change) exceeds a threshold value, and  Sankar teaches about detect the current increase, the combination of Sankar and Byun teaches determining whether an increased amount in the current exceeds a threshold value when the change in the current indicates an increase )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Claim 8, to determine whether the change in the current indicates an increase; and determine whether an increased amount in the current exceeds a threshold value when the change in the current indicates the increase, as taught by Sankar, in order to use the current as a parameter to perform the metal detection, select an established parameter to simplify the design, and satisfy the user’s requirement.
With regard to claim 18. the combination of Byun, Hyvonen , and Beevor teaches all the limitations of claim 17 .
Byun does not teach the input voltage is an alternate voltage, and the current that passes through the transmitter coil is an alternate current, and the system further comprises:

However, Sankar teaches the input voltage is an alternate voltage (102 in Fig. 1 is an AC-AC converter[0037], therefore input power supply is AC power), and the current that passes through the transmitter coil is an alternate current( 102 is an AC-AC converter, and AC current pass through transmit coil 107, [0037]), and the system further comprises:
means for generating, at the transmitter coil, an electromagnetic field in accordance with the alternate current that passes through the transmitter coil(This element is not interpreted under 35 U.S.C. 112(f)  because the structure to generate an electromagnetic field  is provided in the claim as the transmitter coil) ( 102 is an AC-AC converter, and AC current pass through transmit coil 107, [0037] and ([0039] transmit coil generate electromagnetic field).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 17, to configure the input voltage  to be an alternate voltage, and the current that passes through the transmitter coil is an alternate current, and include means for generating, at the transmitter coil, an electromagnetic field in accordance with the alternate current that passes through the transmitter coil,  as taught by Sankar, in order to use the electromagnetic field to transfer the power to the wireless power receiver, and detect the metal object through the variation of the electromagnetic field .
With regard to claim 20, the combination of Byun, Hyvonen , and Beevor teaches all the limitations of claim 17.
Byun does not teach  means for determining whether the change in the current indicates an increase; and means for determining whether an increased amount in the current exceeds a threshold value when the change in the current indicates an increase.
However, Sankar teaches means for determining  whether the change in the current indicates an increase( This element is interpreted under 35 U.S.C. 112(f) as wireless power 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Claim 17, to include means for determining whether the change in the current indicates an increase; and means for determining whether an increased amount in the current exceeds a threshold value when the change in the current indicates an increase, as taught by Sankar, in order to use the current as a parameter to perform the metal detection, select an established parameter to simplify the design, and satisfy the user’s requirement.


6. Claims 5, 13, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Byun (US20130293028A1),  Hyvonen (US20060133633A1) and  Beevor (US20040080315) in further view of Bae (US 20180241223)
With regard to claim 5, the combination of Byun, Hyvonen , and Beevor teaches all the limitations of claim 1, but not determining whether the change in the voltage indicates a decrease; and determining whether a decreased amount in the voltage exceeds a threshold value when the change in the voltage indicates the decrease.

determining whether a decreased amount in the voltage exceeds a threshold value when the change in the voltage indicates the decrease (e.g., 200, Fig. 5 of Byun, and [0038] detect a voltage change( load change) exceeds a threshold value, and  Bae teaches about detect the voltage decrease, and FOD detection based on detection information [0077], the combination of Bae and Byun teaches determining whether a decreased amount in the voltage exceeds a threshold value when the change in the voltage indicates a decrease).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 1, to determine whether the change in the voltage indicates a decrease; and determine whether a decreased amount in the voltage exceeds a threshold value when the change in the voltage indicates the decrease, as taught by Bae, use the  voltage as a parameter to perform the metal detection, select an established parameter to simplify the design, and satisfy the user’s requirement.
With regard to claim 13, the combination of Byun, Hyvonen , and Beevor teaches all the limitations of claim 8.
Byun does not teach  determining whether the change in the voltage indicates a decrease; and determining whether a decreased amount in the voltage exceeds a threshold value when the change in the voltage indicates the decrease.
However, Bae teaches determining whether the change in the voltage indicates a decrease ( a reduce in voltage in the power transfer coil, claim 2 and claim 7 of Bae); and
determining whether a decreased amount in the voltage exceeds a threshold value when the change in the voltage indicates the decrease (e.g., 200, Fig. 5 of Byun, and [0038] detect a voltage change( load change) exceeds a threshold value, and  Bae teaches about detect the voltage decrease, and FOD detection based on detection information [0077] the combination of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of claim 8, to determine whether the change in the voltage indicates a decrease; and determine whether a decreased amount in the voltage exceeds a threshold value when the change in the voltage indicates the decrease, as taught by Bae, use the  voltage as a parameter to perform the metal detection, select an established parameter to simplify the design, and satisfy the user’s requirement.
With regard to claim 21, the combination of Byun, Hyvonen , and Beevor teaches all the limitations of claim 17, but not the means for determining whether the change in the current or the voltage satisfies the threshold condition comprises: means for determining whether the change in the voltage indicates a decrease; and means for determining whether a decreased amount in the voltage exceeds a threshold value when the change in the voltage indicates the decrease.
However, Bae teaches means for determining whether the change in the voltage indicates a decrease (This element is interpreted under 35 U.S.C. 112(f) as wireless power transfer device based on applicant’s specification [0027][0029]) ( 1000 with the controller 103 Fig. 3A and see[0067] 103 includes a sensing unit ) a reduce in voltage in the power transfer coil, claim 2 and claim 7 of Bae); and Means for determining whether a decreased amount in the voltage exceeds a threshold value when the change in the voltage indicates the decrease(This element is interpreted under 35 U.S.C. 112(f) as wireless power transfer device based on applicant’s specification [0027][0029]) ( see Fig. 4, 100 with controller 18,  also see e.g., 200, Fig. 5 of Byun, and [0038] detect a voltage change( load change) exceeds a threshold value, and  Bae teaches about detect the voltage decrease, and FOD detection based on detection information [0077] the combination of Bae and Byun teaches determining whether a decreased 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 17, to include means for determine whether the change in the voltage indicates a decrease; and means for determining whether a decreased amount in the voltage exceeds a threshold value when the change in the voltage indicates the decrease, as taught by Bae, use the  voltage as a parameter to perform the metal detection, select an established parameter to simplify the design, and satisfy the user’s requirement.


7. Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Byun (US20130293028A1) , Hyvonen (US20060133633A1) and  Beevor (US20040080315) in further view of Davis (“5W Wireless Power Transmitter IC Boosts Battery-Charging Performance and Efficiency” 2015)
With regard to claim 11, the combination of Byun, Hyvonen , and Beevor teaches all the limitations of claim 8, but not the input voltage is a stable direct current input voltage, and the current that passes through the transmitter coil is a direct current, and the transmitter coil is configured to: generate an electric field in accordance with the direct current while the direct current charges a resonance capacitor that is series coupled to the transmitter coil.
However, Davis teaches the input voltage is a stable direct current input voltage ( page 2, para 1, dc power applied to the transmitter circuit causes the transmit coil to generate an ac magnetic field) , and the current that passes through the transmitter coil is a direct current( page 2, para 1, dc power applied to the transmitter circuit, also see Figure in page 5, dc supply applied to the transmitter coil, therefore, there is a dc current through transmit coil ), and the transmitter coil is configured to: generate an electric field( page 2, para 1, dc power applied to Tx, Figure in page 5) that is series coupled to the transmitter coil ( LTX, Figure in page 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Claim 8, to configure the input voltage to be a stable direct current input voltage, and configure  the current that passes through the transmitter coil to be a direct current, and configure the transmitter coil to: generate an electric field in accordance with the direct current while the direct current charges a resonance capacitor that is series coupled to the transmitter coil,  as taught by Davis, in order supply the transmitter coil with user-specific power source, satisfy the user’s requirement and enhance the user experience.
With regard to claim 19, the combination of Byun, Hyvonen , and Beevor teaches all the limitations of claim 17, but not wherein the input voltage is a stable direct current input voltage, and the current that passes through the transmitter coil is a direct current, and the system further comprises: means for generating an electric field in accordance with the direct current while the direct current charges a resonance capacitor that is series coupled to the transmitter coil
However, Davis teaches the input voltage is a stable direct current input voltage ( page 2, para 1, dc power applied to the transmitter circuit causes the transmit coil to generate an ac magnetic field) , and the current that passes through the transmitter coil is a direct current( page 2, para 1, dc power applied to the transmitter circuit, also see Figure in page 5, dc supply applied to the transmitter coil, therefore, there is a dc current through transmit coil ), and the system further comprises: means for generating an electric field (This element is interpreted under 35 U.S.C. 112(f) as a transmitter coil based on applicant’s specification [0024] ( LTX, Figure in page 5). in accordance with the direct current while the direct current charges a Tx, Figure in page 5)  that is series coupled to the transmitter coil( LTX, Figure in page 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 17, to configure the input voltage to be a stable direct current input voltage, and configure  the current that passes through the transmitter coil to be a direct current, and configure the transmitter coil to: generate an electric field in accordance with the direct current while the direct current charges a resonance capacitor that is series coupled to the transmitter coil,  as taught by Davis, supply the transmitter coil with user-specific power source, satisfy the user’s requirement and enhance the user experience.

8. Claims 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Byun (US20130293028A1), Hyvonen (US20060133633A1),  and  Beevor (US20040080315) in further view of Oettinger (US20150285926A1)
With regard to claim 14, the combination of Byun, Hyvonen , and Beevor teaches all the limitations of claim 8, but not the controller is further configured to determine whether the change in the current or the voltage satisfies the threshold condition by: determining a voltage decay rate across the transmitter coil based on the change in the voltage; and determining whether the voltage decay rate is higher than a threshold rate indicative of influence of an object nearby.
However, Oettinger teaches determine whether the change in the current or the voltage satisfies the threshold condition by: determining a voltage decay rate across the transmitter coil based on the change in the voltage ( rate of decay of the voltage pulse of the power train 114, [0029], see Fig. 2, 114 which includes L1); and determining whether the voltage decay rate is higher than a threshold rate indicative of influence of an object nearby ( see claim 3 of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Claim 8, to determine whether the change in the current or the voltage satisfies the threshold condition by: determining a voltage decay rate across the transmitter coil based on the change in the; and determining whether the voltage decay rate is higher than a threshold rate indicative of influence of an object nearby,  as taught by Oettinger, in order to  use the  voltage decay rate as a parameter to perform the metal detection, select an established parameter to simplify the design, and satisfy the user’s requirement.
With regard to claim 22, the combination of Byun, Hyvonen , and Beevor teaches all the limitations of 17, but not means for determining a voltage decay rate across the transmitter coil based on the change in the voltage; and means for determining whether the voltage decay rate is higher than a threshold rate indicative of influence of an object nearby.
However, Oettinger teaches means for determining a voltage decay rate across the transmitter coil based on the change in the voltage (This element is interpreted under 35 U.S.C. 112(f) as a controller based on applicant’s specification [0024]) ( Fig. 2, 112 as the controller, and  rate of decay of the voltage pulse of the power train 114, [0029], see Fig. 2, 114 which includes L1); and means for determining whether the voltage decay rate is higher than a threshold rate indicative of influence of an object nearby(This element is interpreted under 35 U.S.C. 112(f) as a controller based on applicant’s specification [0024])  ( ( Fig. 2, 112 as the controller, also see claim 3 of Oettinger, determine that a foreign object is present on or near the wireless power transmitter based on … the decay rate exceeding a decay rate threshold. ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Claim 17, to include means for determining a voltage decay rate across the transmitter coil based on the change in the; and .
Response to argument

9. Applicant’s arguments with respect to claim(s) 1 , 8, 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
10. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Greuet (US20140375310A1) teaches about Apparatus and a method for metal detection involving a mobile terminal with a display
Bunsen (US20180198324A1) teaches about a foreign detect device in wireless power receiver/transmitter which could be a cellphone.
Kesler (US20150255994) para [0042] and [1158] teaches about a metal sensor and transmitter as a mobile phone.
Singh (US20130257360) teaches about a mobile device can be a power transmitter with foreign object detection function
Rajamma (US20040214598A1) teaches about a mobile phone with metal detector
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
http://www.uspto.gov/interviewpractice .
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /PINPING SUN/Primary Examiner, Art Unit 2836